Title: To George Washington from Jonathan Forman, 11 September 1782
From: Forman, Jonathan
To: Washington, George


                        
                            Dobbs Ferry Septemr 11th 1782
                        
                        I do myself the honor to enclose for your Excellency the receipt for a letter sent the 8th inst. address’d for Sir Guy Carleton, togeather with eleven private letters receiv’d last evening ⅌ flagg from New York, one directed to Mr. Bray concerning four parol’d seamen, who were landed which was all the business of the flagg. Also a pasport from Brigadier Genrl Hazen for Mr Garosens passing to New York who I have ordered to remain att Mr Lawrence’s near this post untill I am informed of your Excellency’s pleasure respecting him. And have the honor to be with the most profound respect. Your Excellency’s Most devoted humble Servt
                        
                            Jona. FormanMajor Comdg
                        
                    